Citation Nr: 1525689	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially filed appeals for the issues of entitlement to service connection for bilateral hearing loss and an increased initial rating for posttraumatic stress disorder; however, on the December 2013 substantive appeal, the Veteran limited his appeal to service connection for tinnitus only. 


FINDING OF FACT

The most probative evidence of record does not establish it is at least as likely as not that current bilateral tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a 'downstream' disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2011, prior to initially adjudicating his claim in December 2011, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, a letter also complied with Dingess by discussing the 'downstream' disability rating and effective date elements of these claims.  And of equal or even greater significance, after providing that additional Dingess notice, the claims since have been readjudicated in a November 2013 Statement of the Case (SOC).  If, for whatever reason, VCAA notice was not provided prior to initially adjudicating a claim or, if provided, it was inadequate or incomplete, this timing error can be effectively 'cured' by providing any necessary VCAA notice and then going back and readjudicating the claim, including in a statement of the case (SOC) or, as here, SOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He therefore has received all required notice concerning his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and any relevant lay statements.  The Veteran has not reported any post-service VA or private treatment related to his tinnitus claim.  Additionally, he was provided VA compensation examinations in December 2011 and October 2013 for a medical opinion concerning whether the condition being claimed is related or attributable to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II. Rules and Regulations

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some 'chronic diseases,' presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease,' whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Generally, lay evidence is competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Analysis

In this case, pursuant to 38 U.S.C.A. § 1154(a) as described above, the Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps at that time.  

Although the claims file does not include a medical diagnosis of tinnitus, the Board finds the lay evidence is competent and sufficient evidence of a diagnosis as the Veteran is competent to identify the medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, there is no credible evidence to support a nexus between service and the Veteran's tinnitus, and no evidence that the Veteran's tinnitus claim may be supported by continuity of symptomatology or on a presumptive basis. 

Initially, the Board notes that there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and military noise exposure.  The available service treatment records (STRs) are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in July 1979, showed that the Veteran's ears were also normal.  VA examinations dated in December 2011 and October 2013 both indicate that the Veteran's audio examination results were inconsistent and do not appear to reflect the Veteran's maximal effort as there was poor interest reliability, and the test results were considered invalid and unreliable. 

The first documentation of tinnitus is dated in the August 2011 claim, over 30 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of complaints of tinnitus weighs against a claim for service-connection.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  The Veteran's lay statements of continuity for tinnitus are also not credible because they directly contradict other medical evidence.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  In medical history reports dated in June 1975 and June 1976, the Veteran reported he was in "good health" and denied "ear, nose or throat trouble."  In his July 1979 separation physical examination, the examiner noted the ears as normal.  Post-service, the Veteran denied ear trouble in a March 2011 VA progress note.  Finally, as noted above, the Veteran was given the opportunity for two VA examinations in order to obtain an etiology opinion as to his service connection claim; however, both VA examiners found the Veteran's examination results were unreliable.  

The Board finds this evidence, when combined with the lack of contemporaneous medical evidence, weighs against a nexus between the Veteran's current tinnitus and any acoustic trauma during service.  

Additionally, there is no clinical evidence of tinnitus within one year after the Veteran's separation from service in 1979.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The preponderance of the evidence is against service connection for tinnitus, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


